Citation Nr: 0716658	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for residual scars from 
shrapnel wounds of the right and left legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied a compensable rating for residual scars 
from shrapnel wounds of the right and left legs.  In January 
2007, the veteran testified at a Travel Board hearing held at 
the RO.


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's scars of the right and left leg are superficial 
scars without evidence of functional limitation of motion of 
the affected part, tenderness, ulceration, or instability.  
The scar on the left shin is 1 centimeter by 0.5 centimeters, 
while the scar on the right shin is 0.5 centimeters in 
length.  The evidence shows no objective findings of 
instability, pain, or tenderness.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residual 
scars from shrapnel wounds of the right and left legs have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.118, Diagnostic Code (DC) 7805 (as in 
effect prior to August 30, 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2003 and a 
rating decision in May 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the March 2004 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current regulation.  69 Fed. Reg. 25,179 (2004).  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 33,422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The RO evaluated the veteran's scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Effective August 30, 2002, the VA 
revised the criteria for evaluating skin disabilities.  67 
Fed. Reg. 49,590-49,599 (2002).  However, Diagnostic Code 
7805 was not subject to the revision, as prior to and from 
August 30, 2002, scars which cause functional loss are to be 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118; Diagnostic Code 7805.

Prior to August 2002, potentially applicable diagnostic codes 
include DCs 7803 and 7804.  38 C.F.R. § 4.118 (as in effect 
prior to August 30, 2002).  Under DC 7803, a 10 percent 
evaluation was warranted for scars that are superficial, 
poorly nourished, with repeated ulceration.  Under DC 7804, a 
10 percent evaluation was also warranted for scars that are 
superficial, tender and painful on objective demonstration.

Under the revised schedular criteria which became effective 
August 30, 2002, potentially applicable diagnostic codes 
include DCs 7801-7804.  38 C.F.R. § 4.118 (2006).  Under DC 
7801, a 10 percent evaluation is warranted for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have an area or areas exceeding 6 square 
inches (39 square centimeters).  Under DC 7802, a 10 percent 
evaluation is warranted for scars, other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion and have an area or areas of 144 square inches 
(929 square centimeters) or greater.  Under DC 7803, a 10 
percent evaluation is warranted for superficial, unstable 
scars.  Finally, under DC 7804, a 10 percent evaluation is 
warranted for scars that are painful on examination.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for residual 
scars from shrapnel wounds of the right and left legs, prior 
to August 30, 2002 under the old criteria, and effective 
since August 30, 2002, under both the old and revised 
criteria.

In May 2002, the veteran underwent a VA scars examination of 
the right and left leg.  He presented with complaints of 
numbness associated with the scars, occasional itching, and 
tenderness especially with palpitation.  Upon examination, 
scarring was evident on the bilateral anterior shins with an 
area of less than 0.5 centimeters.  There was no evidence of 
tenderness, disfigurement, ulceration, adherence, 
instability, inflammation, edema, keloid formation, or 
functional limitation.  Scar texture was mildly atrophic, 
mildly depressed in height, with minimal underlying tissue 
loss.

The competent medical evidence shows that the scars are 
superficial without repeated ulceration, tenderness, or pain.  
Therefore, the Board finds that the evidence does not support 
a compensable evaluation under the old criteria in effect 
prior to August 30, 2002.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2002).

A December 2003 VA scars examination revealed a 1 centimeter 
by 0.5 centimeter scar on the left shin and a 0.5 centimeter 
scar on the right shin.  Objective findings were negative for 
examinational pain, underlying tissue adherence, instability, 
underlying soft tissue loss or damage, inflammation, edema, 
keloid formation, and functional limitation.  Texture of the 
superficial scars was atrophic, while their surface contour 
was minimally depressed.

The competent medical evidence shows that the scars are 
stable, superficial, and cover an area less than six square 
inches on either leg.  The evidence also shows that the scars 
are not painful.  In fact, when compared to the objective 
findings of the May 2002 VA examination, the objective 
findings of the December 2003 VA examination show that the 
scar tissue has remained unchanged.  Therefore, the Board 
finds that the evidence does not support a compensable 
evaluation under either the old criteria effective prior to 
August 30, 2002, or the revised criteria effective since 
August 30, 2002.  38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2006).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  
Specifically, the competent medical evidence fails to show, 
and the veteran has not asserted, that he has required 
frequent periods of hospitalization for scar residuals of the 
right and left leg, nor has he alleged marked interference 
with employment due solely to that condition.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating for these 
disabilities is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his scar disabilities.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence in 
support of a compensable rating for residual scars from 
shrapnel wounds of the right and left legs.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for residual scars from shrapnel wounds of the right 
and left legs and his claim is denied.


ORDER

A compensable rating for scars, residuals, shrapnel wounds, 
right and left leg, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


